MEMORANDUM2
Vincent Ramon Carter, a California state prisoner, appeals pro se the district court’s order dismissing with prejudice his 42 U.S.C. § 1983 action, pursuant to Fed. R.Civ.P. 41(b). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to obey a court order, see Yourish v. California Amplifier, 191 F.3d 983, 986 (9th Cir.1999), and we affirm.
Because the district court granted two extensions of time to file the pretrial statement, and warned Carter that no further extensions of time would be "given, the district court did not abuse its discretion by dismissing his action for failure to file the pretrial statement. See id. at 990.
Because the district court properly dismissed under Rule 41(b), we may not review the district court’s interlocutory orders. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir.1996).
We deny Carter’s remaining contentions for lack of merit. We grant Carter’s motion to file his late reply brief, and order the brief filed; we have considered it in concluding this appeal.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the *815courts of this circuit except as may be provided by 9th Cir. R. 36-3.